Title: To Thomas Jefferson from Elijah Griffiths, 8 July 1800
From: Griffiths, Elijah
To: Jefferson, Thomas



Dear Sir/
Alms-House July 8th: 1800

The republicans in general, & your particular friends in this quarter, have just recovered from sensations of the keenest regret & heartfelt sorrow; consequent to a Current report of your death. We have just congratulated each other on a satisfactory contradiction of what we considered a general calamity; and an individual affliction to ourselves.
We feel anxious to know what, or whether any extraordinary circumstance has occured to you, from which such a report could take its rise.
Among the number of those who felt every thing that a republican could feel on this occasion, was your friend Doctor Barton: I shall long remember the distress portrayed in his countenance, when we  first met, after this inteligence appeared in the papers; he felt & expressed those sensations which alone flow from the heart of a sincere friend.—
The antirepublicans generally, but particularly that part of them, covered with disgrace, crimes & the speculated spoils of their country, swore the news was too good to be true: they however enjoy’d the short lived hope, that by your death their conduct would escape scrutanization & public detestation. They are now awok to those sensations, which fail not at times, to haunt the most callus consciences.—
I have not yet heard of any probable plan for effecting an election of electors for this state; but am sure the Governor will make use of every legal exertion to accomplish that end.—
The 4 of July 1800 exhibited a parade of republicans only; the other party gave no demonstrations of joy, the church bells were silent, & the were generally attending to their daily occupations.
This was shewing their true colors.—
I learn by a gentleman lately from Hagerstown, Mr FitzHugh is still of the same political faith he was when we seen him last. This gentle man was pretty certain if the election law in maryland stood as formerly, genl. D. Heister would be the elector for that district
I am now circulating letters among my friends in the neighbouring coun[ties] relative to the part you acted in procuring religious liberty in Virginia, this fact will be useful, tho’ if the people have a chance, they are prepared to do themselves justice, without any new stimulus.—
There is a Mr B. Wood a clerk in the treasury department, and late a manager in this institution: I believe he is a real aristocrat at bottom, but prepared at all times to float with the strongest current; he is dependant, of course not very influential with his party, but recommends himself by invectives against you & the republicans generally. altho’ I have never heard him speak on politics, my information, is by me, undoubted. Last winter this gentleman waited on you with some pecular kind of seeds from Mr Cummings, Steward to the alms-house. Whether Mr Woods motives were to pave the way to preferment, or to lay hold of & distort (if circumstances favored it) any unguarded expression or conversation: and thereby more fully recommend himself to his party I leave you to Judge; but I hardly think his motives honorable. my present situation forbids entering into any political disputes, more particularly so where the managers are concern’d, I have only given this information that you may know Mr Woods true cloth; I must beg therefore to be kept out of view. Mr Wood shortly moves to the Federal City.—

Since the late changes in the cabinet, & in politics at large, life has become not only tolerable, but somewhat comfortable, the Feds have exhibited a degree of order & civilization, not before witnessed for many years.
No diseases of a high inflamatory or bilious grade have yet appeared here this season; dysentery, diarrhea & remittent fevers of the common kind assume a pretty high tone at present, but this weather rouses all our fears for the future. I fear the water works will not be in a state to do much good this season.
Whether or not, the fever should appear this season, I shall remain at the alms-house, where I shall feel a particular pleasure in hearing from you by letter.—
With sentiments of great respect I am Dr sir your very humble Servant

Elijah Griffiths

